Citation Nr: 0122520	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  96-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the L4 vertebra and associated spinal cord 
injury. 

2.  Entitlement to additional special monthly compensation 
(SMC) based upon the need for the regular aid and attendance 
of the veteran's spouse.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

4.  Entitlement to a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or special adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1992 to 
October 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Board in January 1998 
remanded the case to the RO for further development.  

Although the issues as stated on the title page are carried 
over from the Board remand for consistency, they are 
secondary to the overriding issue that will be discussed 
herein which is whether the injuries sustained in a July 1994 
accident were incurred in line of duty and not the result of 
willful misconduct.  Argument has been presented on this 
issue and the Board remand was intended to obtain additional 
evidence pertinent to the line of duty/willful misconduct 
determination.  


FINDINGS OF FACT

1.  The veteran's climbing of a construction crane at night 
after consuming a significant amount of alcohol over a period 
of several hours was a deliberate wrongful act and a reckless 
disregard of its probable consequences; the act resulted in a 
fall of approximately 60 feet and the fracture of the L4 
vertebra and associated spinal cord injury. 


2.  A service-connected disability to establish entitlement 
to SMC based on a need for regular aid and attendance, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
or a certificate of eligibility for assistance in the 
purchase of an automobile, other conveyance or special 
adaptive equipment, is not shown.

CONCLUSIONS OF LAW

1.  The disabilities from a fracture of the L4 vertebra and 
associated spinal cord injury the veteran sustained in July 
1994 were the result of willful misconduct and not in line of 
duty.  38 U.S.C.A. §§ 105, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.1(k), (m), (n), 3.301 (2000), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for entitlement to SMC based on a need for 
regular aid and attendance, a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant or a certificate of eligibility 
for assistance in the purchase of an automobile or other 
conveyance or special adaptive equipment have not been met as 
a matter of law.  38 U.S.C.A. §§ 1114, 2101, 2102, 2104, 3902 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.808, 3.809, 
3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Section I of a Statement of Medical Examination and Duty 
Status (DA Form 2173) completed in July 1994 by a patient 
administration officer indicates the veteran had been 
admitted to a German hospital at 0130 on July 21, 1994 for 
injury of the back, head and neck.  

The accident details as reported on the statement were as 
follows: "PT CLIMBED UP ON A CRANE IN KITZINGEN, GE AT 0100 
21 JUL 94 AND JUMPTED FROM 200 FEET."  It was reported in 
the medical opinion section of the form that, based on a DA 
Form 2985 (Admission and Coding Information), he was not 
under the influence of alcohol or drugs, that the injury 
would not likely result in a claim against the government for 
future medical care and that the injury was incurred in line 
of duty.  It was also reported that a blood alcohol test was 
not made.

Section II of the form, completed by a unit commander or unit 
adviser in September 1994 noted that a formal line of duty 
investigation was required and that the veteran's injury was 
considered not to have been incurred in line of duty.  In the 
space for details of the accident it was reported that the 
veteran was seen drinking in a local establishment and that 
later a civilian saw him at the top of a crane in Kitzingen.  
It was stated that he then either jumped or fell to the 
ground.

The report of investigation for line of duty and misconduct 
status shows that the finding was not in line of duty due to 
own misconduct.  The investigating officer reported on the 
evening of the injury the veteran was observed to have 
consumed 9 to 12 American beers prior to departing the 
barracks.  This was followed by consumption of an unknown 
amount of German beer at a local bar that he left around 0100 
the next morning.  

At about 0130 a German national observed him on top of a 
construction crane shouting "Jesus I love you" and that for 
"unknown reasons" the veteran fell approximately 60 feet 
and landed face down in the dirt.  One of the German police 
officers at the scene detected an "odor of alcohol" 
emitting from the veteran.  The investigating officer 
determined the veteran sustained his injuries without regard 
for his personal safety after consuming a large quantity of 
alcohol and falling from a construction crane and that this 
warranted a finding of not in line of duty due to own 
misconduct. 

The preliminary investigation completed several hours after 
the accident recorded the observations of witnesses and 
indicated the veteran sustained head, spine and abdomen 
injuries as a result of the fall and that he was transported 
by ambulance to a local hospital where he underwent multiple 
surgeries.  It was also reported that a check of his room 
disclosed a despondence and pre-disposition to self-injury.  
This report also referenced the observations of unit 
personnel regarding his consumption of beer during the 
evening prior to the accident.

The German police report indicated that the veteran was lying 
face down when the officer and witness approached him and 
that they noticed a strong odor of an alcoholic beverage.  He 
was transported by ambulance and an emergency doctor.  The 
witness reported having observed him climbing the crane 
almost up to the cabin and notified the police at that time.  
According to the report, the crane height was approximately 
22 meters and the cabin was located in the top of the crane.  
The construction site was described as orderly marked and 
secured.  In the report it was stated that as a result of the 
fall, he sustained various injuries including injury to the 
fourth lumbar vertebra, and it was assumed he would be 
paralyzed.  

The criminal investigation command report was completed a day 
after the accident.  It was noted that the German witness 
heard the impact from the fall and found the veteran lying 
face down in the mud and screaming.  The witness stated that 
he positioned the veteran's face to the side so he could 
breathe, and that the veteran did not move any of his 
extremities or say anything.  Another German witness checked 
his pulse.  In addition to summarizing the statements of unit 
members, the report noted that access to the crane was not 
restricted, that the temperature was approximately 65 degrees 
Fahrenheit, and that precipitation in the form of rain had 
occurred within the previous 24 hours, but the ground was dry 
at the time of examination.  It was reported that a search of 
the veteran's desk and wall locker produced one handwritten 
note with miscellaneous ramblings that indicated despondence 
and pre-disposition to self-injury.  It was also reported 
that a hospital nurse was unable to determine if a blood 
alcohol test was administered.

Two unit members provided statements later in the morning 
after the accident.  One, a roommate, stated that the veteran 
had consumed 12 beers in his presence from 1730 to around 
2030 the previous evening.  He was observed by another unit 
member drinking beer at a local bar at around 2300.  

A military hospital admission summary completed prior to the 
veteran's transfer to a VA medical facility shows he 
reportedly fell 66 feet from a construction crane and was 
taken to a German trauma center where he was found to have a 
fracture of the lumbar spine L4 among other injuries.  The 
diagnoses included paraplegia and L4 fracture with subsequent 
stabilization both dorsally and ventrally.

VA medical records show the veteran was hospitalized from 
August to December 1994 and the diagnoses included acute 
cauda equina injury secondary to a fall in July 1994, 
paraparesis, neurogenic bladder and bowel and traumatic brain 
injury.  It was reported in the hospital summary that he said 
he initially went out with friends to a local club before the 
accident, and that on his way home ended up falling from a 
crane approximately 66 feet.  He reported no memory of the 
entire day and it was noted that the reason he was on the 
crane was unclear.  A VA examiner in December 1994 reported 
essentially the same diagnoses.  

Thereafter a military physical evaluation board report noted 
the diagnosis of status post fracture of the L4 vertebra with 
spinal cord injury.  The contemporaneous medical board report 
noted a normal psychiatric clinical evaluation and no history 
of depression or nervous trouble, or ever having attempted 
suicide.  The veteran's DD Form 214 shows that the reason for 
separation was disability not in line of duty.

The veteran petitioned the Board for Correction of Military 
Records (BCMR).  The BCMR in October 1998 denied his 
application upon finding that he had failed to submit 
sufficient relevant evidence to demonstrate the existence of 
probable error or injustice.  The BCMR considered his 
application and service medical records as well as all 
evidence or record and evidence, allegations and information 
presented by the appellant.  

The BCMR concluded that although evidence of the exact degree 
of intoxication was not of record, the evidence clearly 
established that his abuse of alcohol and reckless conduct 
without regard for personal safety led to his injury.  The 
BCMR found regarding the contention of attempted suicide that 
there was no indication from the available records or 
information that this was more likely than not the scenario 
of events. 

His request for a determination of injury in line of duty was 
based on argument that a blood alcohol test was not done, and 
that there was no objective evidence of intoxication in the 
record.  Further, that neither the first individual to arrive 
at the accident scene, nor the emergency room physician 
mentioned the smell of alcohol on his breath.  In addition he 
asserted that the reports of his drinking were circumstantial 
and contradictory. 

According to the BCMR decision, the veteran's counsel, who is 
also his representative in this appeal, argued in essence, 
that the determination of intoxication was not explained; 
that personal opinion, conjecture or speculation was not a 
basis for determining a state of intoxication; that it had 
not been determined what injuries resulted from alcohol use 
verus possible cause by the assistance of bystanders, and 
that consideration should have been given to possible suicide 
attempt which would have weighed against the adverse line of 
duty determination.   


Criteria

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  

Venereal disease shall not be presumed to be due to willful 
misconduct if the person in service complies with the 
regulations of the appropriate service department requiring 
the person to report and receive treatment for such disease.  

(b) The requirement for line of duty will not be met if it 
appears that at the time the injury was suffered or disease 
contracted the person on whose account benefits are claimed 
(1) was avoiding duty by deserting the service or by 
absenting himself or herself without leave materially 
interfering with the performance of military duties; (2) was 
confined under sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) was confined under 
sentence of a civil court for a felony (as determined under 
the laws of the jurisdiction where the person was convicted 
by such court). 

(c) For the purposes of any provision relating to the 
extension of a delimiting period under any education-benefit 
or rehabilitation program administered by the Secretary, the 
disabling effects of chronic alcoholism shall not be 
considered to be the result of willful misconduct.  
38 U.S.C.A. § 105.

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(k).

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  Requirements as to line 
of duty are not met if at the time the injury was suffered or 
disease contracted the veteran was: 



(1)  Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 

(2)  Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 

(3)  Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

(1)  It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. 

(2)  Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct. 

(3)  Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death. (See §§ 
3.301, 3.302.)  38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1 (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)

Drug usage. The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin. (See paragraph (d) of this section 
regarding service connection where disability or death is a 
result of abuse of drugs.)  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.

Line of duty; abuse of alcohol or drugs.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000 (hereafter VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000),
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000).  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applied.  Id.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for an 
informed determination of the benefit sought on appeal; 
namely, whether injuries sustained in July 1994 were in line 
of duty and not the proximate result of willful misconduct as 
required under 38 U.S.C.A. § 105.  There are no potential 
deficiencies in the duty to assist that could conceivably 
prejudice the appellant in this case at this stage of the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Further, there is no need for any additional development 
before an informed determination can be made on the issue 
under review.  The information recently obtained from the 
BCMR supplements the pertinent evidence previously assembled 
and substantially complied with the intent of the Board 
remand.  Neither the representative nor the veteran has 
specified evidence not of record whether or not under VA 
control that would have a substantial impact on a decision in 
this matter.  See, for example, Dixon v. Gober, 14 Vet. App. 
168, 173 (2000).  Extensive factual development was completed 
in this case and nothing has been brought to the Board's 
attention that is not of record but that would substantiate 
the claim.  See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001).  The recently amended regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
merely implement the VCAA provisions rather than conferring 
any additional rights.  

The representative has argued for the Board to defer a 
decision in this matter in light of the decision in Forshey 
v. Gober, 226 F.3d 1299 (Fed. Cir. 2000) (Circuit Court).  
The judgment entered was vacated and the opinion that 
accompanied the judgment was withdrawn.  Forshey v. Principi, 
239 F.3d 1224 (Fed. Cir. 2001).  As will be discussed below, 
the Circuit Court had recently spoken on the matter of 
willful misconduct in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Further, the Circuit Court recently did not 
defer consideration of an appeal that involved the issue that 
would be reargued.  See Brown v. Principi, 2001 U.S. App. 
LEXIS 3821 (Unpublished opinion).  

The representative argues that the Board should apply the 
clear and convincing evidence standard articulated in 
Forshey.  However the Board disagrees since the opinion has 
been withdrawn and the applicable standard for willful 
misconduct determinations has been defined elsewhere as will 
be discussed below.  See D'Amico v. West, 209 F.3d 1322 (Fed. 
Cir.2000), discussing Trilles v. West, 13 Vet. App. 314, 325-
27 (2000) and that the Board must apply currently the 
available legal standard in a matter.  


Willful misconduct

In Allen, the Circuit Court observed that VA's past 
interpretation of "willful misconduct" as well as the limited 
legislative history of 38 U.S.C.A. §§ 105 and 1110, supported 
by inference that Congress intended an element of scienter, 
so as to distinguish between willful and involuntary 
causative acts.  

Thus VA regulations defined willful misconduct in terms of 
conscious wrongdoing, i.e., deliberate or intentional 
wrongdoing, or known prohibited action characterized as 
wanton or reckless.  To bar compensation such acts must be 
the proximate cause of injury.  38 C.F.R. § 3.1(n).

As provided in 38 C.F.R. § 3.302 a person of unsound mind is 
incapable of forming an intent (mens rea or guilty mind, 
which is an essential element of . . . willful misconduct).  
However, there is no evidence on file to support mental 
unsoundness having led to the accident.  The medical records 
and investigation interviews outweigh plausible finding of 
attempted suicide even though the inference of a potential 
for self harm reportedly was gleaned from writings found in 
the veteran's quarters.  

For example, there is no diagnosis of a mental disorder and 
the veteran has not offered this as a mitigating 
circumstance.  In fact his arguments have been directed to 
the proof of intoxication.  The BCMR also rejected the 
argument of mental unsoundness and the Board concurs.  


The factors needed to sustain a claim of mental unsoundness 
under section 3.302 appear conspicuously absent in the 
record.  The military investigators did not ignore the 
possibility of mental unsoundness when they questioned 
service comrades.  

Further, a medical board evaluation reported no history of 
attempted suicide.  Nor has such evidence been offered at 
this time and the Board is left with the belief that the 
representative's argument is grounded in speculation.  
However, this Court has held that section 3.302 does not 
replace the requirement for medical nexus evidence.  See, for 
example, Elkins (Willie) v. Brown, 8 Vet. App. 391, 396-98 
(1995) regarding the need for medical evidence in such 
matters.

The Circuit Court in Allen observed that in interpreting the 
phrase, the VA had long construed the term "willful 
misconduct" to refer to an act of conscious wrongdoing, 
involving elements of intent and voluntariness, implying not 
only a knowledge of a thing, but a determination with a bad 
intent to do it or to omit doing it.  

Thus previously VA defined the term as being "'malum in se' 
or 'malum prohibitum' if involving conscious wrongdoing or 
known prohibited action.   

It is the Board's belief that there is ample evidence to 
sustain the RO determination of willful misconduct.  The 
regulation speaks in terms of conscious wrongdoing or known 
prohibited action with knowledge of or disregard of the 
probable consequences in defining willful misconduct.  
38 C.F.R. § 3.1(n).  

Though not so precise as to specifically define every action 
that would constitute willful misconduct, the VA provisions 
have been sustained as not unduly vague and sufficiently 
articulated to permit understanding or compliance by anyone 
exercising ordinary common sense.  Yeoman v. West, 140 F.3d 
1443, 1448 (Fed. Cir. 1998).


The Board is aware of the statutory line of duty presumption 
and the need for the evidence to preponderate against in line 
of duty.  38 U.S.C.A. § 105; Myore v. Brown, 9 Vet. App. 498, 
505 (1996) and Smith (Cynthia) v. Derwinski, 2 Vet. App. 241, 
244 (1990).  It does not appear that the RO was arbitrary in 
its application of the regulation to the facts of this case.  

There are undisputed facts from the military record and his 
written argument that reasonably support a finding of willful 
misconduct.  Although he does dispute the extent of his 
indulgence in alcohol preceding the accident, there is a 
witness recollection of his stated intention to consume 
appreciably at the time.  

There is also the witness who observed the extent of his 
consumption earlier in the evening.  Thus, there is evidence 
of alcohol consumption, which the veteran does not dispute.  
He disputes the recollections of those who observed him 
during a period of time that he claimed to be unable to 
recall regarding the amount of an alcoholic beverage he 
consumed.  The witnesses would suggest strongly that alcohol 
played a role in the accident and the veteran does not deny 
he was drinking.  

The Board has not overlooked the absence of a blood alcohol 
test to establish a level of intoxication and the argument 
that this is critical to support the determination of willful 
misconduct.  The standard for intoxication as contemplated in 
the determination of willful misconduct is not clearly 
defined.  38 C.F.R. § 3.301.  

However, the Board need not determine whether the VA standard 
contemplates a precise blood alcohol level sufficient in many 
states to charge one with an offense, such as driving while 
intoxicated (.08%), or ingestion to the point of impairment 
with requite knowledge of impaired or diminished ability to 
act.  See, for example, 165, 510, 514, 827 Black's Law 
Dictionary (7th ed. 1999).  

Determinative of willful misconduct in this case is the clear 
evidence of conscious wrongdoing with reckless disregard for 
the probable consequences, the absence of proof of 
intoxication to the level of an offense notwithstanding.  

The entry as to injury in line of duty entered on the DA Form 
2173 was reportedly taken from a form used for admission and 
coding information.  That information was completed the day 
of the accident and obviously did not include the 
investigation report that served as the basis for the formal 
line of duty determination.  

Thus the Board views this opinion as having no significant 
probative value.  For example, there is the undisputed 
evidence that, after drinking during the evening, at or 
around 0100 hours the veteran climbed a construction crane, 
ascended to the cabin level, approximately 60 feet above the 
ground and jumped or fell to the ground.  From this the Board 
finds that the circumstances surrounding the accident justify 
a finding of willful misconduct under VA standards.  

For example, the veteran had no justification for climbing 
the crane and he is charged with the knowledge that he should 
not have attempted to do so after drinking or, for that 
matter, at any time without undue risk to himself.  His 
culpability is high given the circumstances surrounding the 
accident and the common sense regulatory standard applied to 
knowledge of wrongdoing.  

His statements and argument to the Board and the BCMR offer 
no mitigating factors to a finding of willful misconduct 
based on the known facts.  The record compiled by the 
investigators at the time of the accident establishes clear 
and obvious circumstances to support willful misconduct.  

The climbing of a construction crane at night was clearly 
reckless conduct under any reasonable construction and the 
determination that such conduct was the proximate cause of 
his injuries is well supported.  Cf. Yeoman, 140 F.3d at 
1448; Myore, 9 Vet. App. at 506-07 and Smith (Cynthia), 2 
Vet. App. at 246-47.  

His representative directs argument to the evidence regarding 
intoxication, a factor not determinative here in view of the 
undeniably reckless action that led to the injuries in July 
1994. 

Under the pertinent regulation, willful misconduct is not 
determinative unless it is the proximate cause of injury.  To 
argue against that finding in this case would appear to be 
against the substantial weight of the evidence.  The 
representative argues that the veteran sustained some 
injuries as a result of being moved, but offers no evidence 
to support this assertion based upon the references to 
movement in the record.  

Apparently, one civilian took his pulse and another turned 
his head to facilitate breathing.  The representative does 
not argue that such evidence exists.  Thus, finding that 
willful misconduct was indeed the proximate cause of the 
injuries sustained in the July 1994 accident, the injuries 
are not in line of duty, and residual disability may not be 
service-connected. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for residuals of spinal cord fracture and 
associated injury which are shown to have been due to willful 
misconduct.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims for SMC based on a need for regular aid and 
attendance, a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant or a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or special adaptive equipment require a favorable 
determination regarding service connection for residuals of a 
fracture of the L4 vertebra and associated spinal cord 
injury.  

As the determination on the threshold basis for entitlement 
is not favorable, and there is no other basis for eligibility 
shown from the record, the claims must be regarded as legally 
insufficient since the requisite elements for eligibility to 
qualify for any of the benefits are not met.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. §§ 1114(l), 
2101(a), 2102, 2104, 3901, see also § 1521.


ORDER

Disabilities from injuries sustained in a fall were the 
result of willful misconduct and not incurred in line of 
duty, and the claims of service connection for residuals of a 
fracture of the L4 vertebra and associated spinal cord 
injury, additional SMC based upon the need for the regular 
aid and attendance of the veteran's spouse, a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant, and a certificate 
of eligibility for assistance in the purchase of an 
automobile or other conveyance or special adaptive equipment 
are denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

